Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Kogan on 03/15/21.
The application has been amended as follows: 

1.    (Currently Amended) A convertible apparel rack comprising: 
a base comprising:
a first set of three hollow upright supports along a first side of the base, wherein the first set of three hollow upright supports each have an opening at a top end thereof respectively; 
a second set of three hollow upright supports along a second side of the base, wherein the second set of three hollow upright supports each have an opening at a top end thereof respectively; 
bottoms of the first set of three hollow upright supports;
a second base support, wherein a top surface of the second base support is directly connected to bottoms of the second set of three hollow upright supports;
a first caster disposed proximate a first end of said first base support;
a second caster disposed proximate a second end of said first base support; 
a third caster disposed proximate a first end of said second base support; and 
a fourth caster disposed proximate a second end of said second base support; 
a first upright removably inserted within a corresponding first hollow upright support from the first set of three hollow upright supports  
a second upright removably inserted within a corresponding second hollow upright support from the second set of three hollow upright supports   
a first hanger bar removably attachable to the first upright and the second upright;
a third upright in removably inserted within a corresponding third hollow upright support from the first set of three hollow upright supports   
a fourth upright in removably inserted within a corresponding fourth hollow upright support from the second set of three hollow upright supports   
with a gap defined therebetween and interconnecting the first set of three upright supports without covering any of the openings at the top ends of the first set of three upright supports; and

a second bottom stiffener bar located opposite the first bottom stiffener bar and extending above the second base support with a gap defined therebetween and interconnecting the second set of three upright supports without covering any of the openings at the top ends of the second set of three upright supports; 
wherein a fifth corresponding hollow upright support from the first set of three hollow upright supports is configured to receive one of the first and third uprights when the one of the first and third uprights is removed from the corresponding first or third hollow upright supports; 
wherein a sixth corresponding hollow upright support from the second set of three hollow upright supports is configured to receive one of the second and fourth uprights when the one of the second and fourth uprights is removed from the corresponding second or fourth hollow upright supports.

5. (Rejoined- Currently Amended) The convertible apparel rack of claim 3, wherein the second hanger bar is 

is a shoe display bar having a plurality of openings disposed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631